DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
In regards to claim(s) 5 and 7, NTT DoCoMo (Offline discussion for PDCCH structure, R1-1801196, cited in IDS recieved August 6, 2020) teaches a terminal device comprising: 
reception circuitry configured to and/or programmed to receive a sequence of bits on a physical downlink control channel; and decoding circuitry configured and/or programmed to decode the sequence of bits
 wherein the sequence of bits is scrambled by a scrambling sequence initialized by a c.sub.init, the c.sub.inti is given at least based on a N.sub.ID and a N.sub.RNTI  ([Proposal 1] teaches a sequence of bits on a PDCCH, wherein the sequence of bits is scrambling sequence initialized by a cinit, the cinit is given at least based on a Nid and a NRNTI, see where it recites, “…Adopt following text proposal for PDCCH scrambling….The scrambling sequence generator shall be initialized with…                        
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            R
                                            N
                                            T
                                            I
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            16
                                        
                                    
                                    +
                                    
                                        
                                            n
                                        
                                        
                                            I
                                            D
                                        
                                    
                                     
                                     
                                     
                                
                            
                            m
                            o
                            d
                             
                            
                                
                                    2
                                
                                
                                    31
                                
                            
                        
                     …”), 
 	the N.sub.ID is set at least based on a higher layer parameter in a case that the higher layer parameter is configured and the RNTI is given at least based on a cell radio network temporary identifier, and the N.sub.ID is set at least based on a physical layer cell identity in a case that the higher layer parameter is configured and the RNTI is not given based on the cell radio network temporary identifier ([Proposal 1] teaches where the N.sub.id is set at least based on a higher layer parameter, control-scrambling identity, in case that the higher layer parameter is configured and the RNTI is given based on a cell radio network temporary identifier, C-RNTI, and where the N.sub.id. is set at least based on the physical layer cell identity in a case that the higher layer parameter is configured and the RNTI is not given based on the C-RNTI see where it recites,
 “                        
                            
                                
                                    n
                                
                                
                                    i
                                    d
                                     
                                
                            
                            ∈
                            (
                            0
                            ,
                             
                            1
                            ,
                             
                            …
                            .
                            .
                            
                                
                                    2
                                
                                
                                    16
                                
                            
                        
                    -1] equals the higher-layer parameter Control-scrambling-Identity if configured and RNTI is equal to C-RNTI,                         
                            
                                
                                    n
                                
                                
                                    i
                                    d
                                
                            
                            =
                            
                                
                                    N
                                
                                
                                    i
                                    d
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                             
                            o
                            t
                            h
                            e
                            r
                            w
                            i
                            s
                            e
                        
                    ..”).
	NTT DoCoMo differs from claim 5, in that NTT DoCoMo is silent on a terminal comprising receiving circuitry configured and programmed to receive the sequence of bits on the PDCCH scrambled as described with the remaining elements of claim 5. NTT DoCoMo additionally differs from claim 5, in that NTT DoCoMO is silent on a parameter, NRNTI and thus is silent on where the N.sub.ID is set at least based on a higher layer parameter in a case that the higher layer parameter is configured and the NRNTI is given at least based on a cell radio network temporary identifier, and the N.sub.ID is set at least based on a physical layer cell identity in a case that the higher layer parameter is configured and the NRNTI is not given based on the cell radio network temporary identifier. In NTT DoCoMo, the RNTI value is used instead of the NRNTI.   In paragraphs [0056]-[0058] of Applicant’s specification, the RNTI is used to
scramble CRC parity bits added to downlink control information, and the RNTI may include at
least a Cell RNTI (C-RNTI), a Temporary Cell RNTI (TC-RNTI), a Configured Scheduling RNTI (CS-RNTI), a Semi Persistent Channel State Information RNTI (SP-CSI-RNTI), and a Random Access RNTI (RA-RNTI). That is, the RNTI is a set value that can be used to determine the usage of the downlink control information. In contrast, as discussed in paragraphs [0103]-[0109] and [0132] of Applicant’s specification, the NRNTI) may vary and have different values according to a Common Search Space (CSS), a UE-specific Search Space (USS), and other conditions (see, for example, paragraphs [0103]-[0109] and [0132] of Applicant’s specification).
  	Other prior art such as Lin (US 20130242823 A1) [Par. 49] teaches base station, eNB, with transmission circuitry (this is intrinsic to the transmission of information) that transmits a sequences of scrambled bits on the PDCCH to the receiving circuitry (receiving circuitry to the reception of information) of a terminal, UE, for the purposes of obtaining downlink control information (DCI).
	However, Lin fails to teach the parameter NRNTI, as arranged with the remaining elements of claim 5, and thus claim 5, is regarded as allowable in light of the prior art of record. Claim 7 recites substantially the same features as claim 5, and is regarded as allowable for the same reasons provided in regards to claim 5.


 	In regards to claim(s) 6 and 8, NTT DoCoMo teaches a base station device comprising: transmission circuitry configured to and/or programmed to transmit a sequence of bits on a physical downlink control channel, wherein the sequence of bits is scrambled by a scrambling sequence initialized by a c.sub.init, the c.sub.inti is given at least based on a N.sub.ID and a N.sub.RNTI ([Proposal 1] teaches a sequence of bits on a PDCCH, wherein the sequence of bits is scrambling sequence initialized by a cinit, the cinit is given at least based on a Nid and a NRNTI, see where it recites, “…Adopt following text proposal for PDCCH scrambling….The scrambling sequence generator shall be initialized with…                        
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            R
                                            N
                                            T
                                            I
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            16
                                        
                                    
                                    +
                                    
                                        
                                            n
                                        
                                        
                                            I
                                            D
                                        
                                    
                                     
                                     
                                     
                                
                            
                            m
                            o
                            d
                             
                            
                                
                                    2
                                
                                
                                    31
                                
                            
                        
                     …”), the N.sub.ID is set at least based on a higher layer parameter in a case that the higher layer parameter is configured and the N.sub.RNTI is given at least based on a cell radio network temporary identifier, and the N.sub.ID is set at least based on a physical layer cell identity in a case that the higher layer parameter is configured and the N.sub.RNTI is not given based on the cell radio network temporary identifier([Proposal 1] teaches where the N.sub.id is set at least based on a higher layer parameter, control-scrambling identity, in case that the higher layer parameter is configured and the Nrnti is given based on a cell radio network temporary identifier, C-RNTI, and where the N.sub.id. is set at least based on the physical layer cell identity in a case that the higher layer parameter is configured and the NRNTI is not given based on the C-RNTI  see where it recites,
 “                        
                            
                                
                                    n
                                
                                
                                    i
                                    d
                                     
                                
                            
                            ∈
                            (
                            0
                            ,
                             
                            1
                            ,
                             
                            …
                            .
                            .
                            
                                
                                    2
                                
                                
                                    16
                                
                            
                        
                    -1] equals the higher-layer parameter Control-scrambling-Identity if configured and RNTI is equal to C-RNTI,                         
                            
                                
                                    n
                                
                                
                                    i
                                    d
                                
                            
                            =
                            
                                
                                    N
                                
                                
                                    i
                                    d
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                             
                            o
                            t
                            h
                            e
                            r
                            w
                            i
                            s
                            e
                        
                    ..”).
NTT DoCoMo differs from claim 6, in that NTT DoCoMo is silent on a base station comprising transmitting circuitry configured and programmed to transmit the sequence of bits on the PDCCH scrambled as described with the remaining elements of claim 6. NTT DoCoMo additionally differs from claim 6, in that NTT DoCoMO is silent on a parameter, NRNTI and thus is silent on where the N.sub.ID is set at least based on a higher layer parameter in a case that the higher layer parameter is configured and the NRNTI is given at least based on a cell radio network temporary identifier, and the N.sub.ID is set at least based on a physical layer cell identity in a case that the higher layer parameter is configured and the NRNTI is not given based on the cell radio network temporary identifier. In NTT DoCoMo, the RNTI value is used instead of the NRNTI.   In paragraphs [0056]-[0058] of Applicant’s specification, the RNTI is used to scramble CRC parity bits added to downlink control information, and the RNTI may include at least a Cell RNTI (C-RNTI), a Temporary Cell RNTI (TC-RNTI), a Configured Scheduling RNTI (CS-RNTI), a Semi Persistent Channel State Information RNTI (SP-CSI-RNTI), and a Random Access RNTI (RA-RNTI). That is, the RNTI is a set value that can be used to determine the usage of the downlink control information. In contrast, as discussed in paragraphs [0103]-[0109] and [0132] of Applicant’s specification, the NRNTI) may vary and have different values according to a Common Search Space (CSS), a UE-specific Search Space (USS), and other conditions (see, for example, paragraphs [0103]-[0109] and [0132] of Applicant’s specification).
  	Other prior art such as Lin (US 20130242823 A1) [Par. 49] teaches base station, eNB, with transmission circuitry (this is intrinsic to the transmission of information) that transmits a sequences of scrambled bits on the PDCCH to the receiving circuitry (receiving circuitry to the reception of information) of a terminal, UE, for the purposes of obtaining downlink control information (DCI).
	However, Lin fails to teach the parameter NRNTI, as arranged with the remaining elements of claim 6, and thus claim 6, is regarded as allowable in light of the prior art of record. Claim 8 recites substantially the same features as claim 6, and is regarded as allowable for the same reasons provided in regards to claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476